DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 23-28, and 31 (numbered as 30) are pending.
Claims 15-22 and 29-30 are cancelled.

Claim Objections
Claim 30 should be renumbered as claim 31.   Note that claims 29-30 are cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 23-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Alden (US 20150257744 A1, September 17, 2015) in view of Schena (US 20080087871 A1, April 17, 2008)
Regarding claims 1-14, Alden teaches a surgical instrument (200), comprising: a shaft (260) having a proximal end and a distal end; a movable component (280) coupled to the distal end of the shaft; a force transmission mechanism (1310) coupled to the proximal end of the shaft; an actuation element (1374) having a first end coupled to the force transmission mechanism and having a second end coupled to the movable component, the actuation element being configured to transmit an actuation force from the force transmission mechanism to the movable component; 
Alden does not expressly teach the recited coil spring element and the various ways it can be secured to the actuation element.  
Schena teaches a coil spring (e.g., 1730, Fig. 17) coupled to the actuation element (comprising 1708, 1709) at a location between the first and second ends, wherein first and second portions of the coil spring are coupled to longitudinally separated locations on the actuation element, wherein, in response to a change in tension in the actuation element, the coil spring is configured to passively expand and contract and to alter a distance between the longitudinally separated locations on the actuation element.  See, e.g., Figs. 17A, 17B, 18A, 18B and associated text.  
Schena also teaches the following limitations:
wherein the actuation element comprises a first actuation element segment (e.g. 1708) and a second actuation element segment (e.g., 1709); wherein the actuation element further comprises first and second stop members, construed as flared ends, depicted in Figs. 17A, 17B, 18A, 18B.
wherein the first and second end portions of the coil spring comprise bent portions (construed as 1710, 1720) abutting the respective first and second stop members to affix the first and second end portions of the coil spring to the actuation element, as depicted in Figs. 17A, 17B, 18A, 18B.
wherein an end portion of the first actuation element segment (1608) and an end portion of the second actuation element segment (1609) are configured to laterally overlap one another.  See, e.g., Figs. 16A, 16B.
a  first and second end caps (construed as 1710, 1720), as depicted in Figs. 17A, 17B, 18A, 18B.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schena with the invention of Alden such that the invention further comprises a coil spring coupled to the actuation element at a location between the first and second ends, wherein first and second portions of the coil spring are coupled to longitudinally separated locations on the actuation element, wherein, in response to a change in tension in the actuation element, the coil spring is configured to passively expand and contract and to alter a distance between the longitudinally separated locations on the actuation element (as recited in claim 1); wherein the change in tension in the actuation element comprises a change in configuration of the actuation element from taut to slack (as recited in claim 2); wherein the first and second end portions of the coil spring comprise bent portions configured to couple the first and second end portions of the coil spring to the actuation element (as recited in claim 3); wherein the actuation element further comprises first and second stop members positioned respectively at the longitudinally spaced locations on the actuation element, wherein the bent portions of the first and second end portions of the coil spring abut the respective first and second stop members to couple the coil spring to the actuation element (as recited in claim 4); wherein in an expanded configuration of the coil spring, the actuation element is taut between the longitudinally separated locations on the actuation element, and in a contracted configuration of the coil spring, a portion of the actuation element is slack between the longitudinally separated locations on the actuation element (as recited in claim 5); wherein, in the contracted configuration of the coil spring, the slack in the actuation element is compensated for by an at least partially collapsed portion of the actuation element between the longitudinally separated locations on the actuation element (as recited in claim 6); wherein the coil spring is configured to maintain tension in the actuation element, the tension being sufficient to transmit the actuation force from the first end of the actuation element to the second end of the actuation element (as recited in claim 7); wherein the actuation element comprises a first actuation element segment and a second actuation element segment (as recited in claim 8); further comprising: a first stop member disposed proximate an end of the first actuation element segment; and a second stop member disposed proximate an end of the second actuation element segment, wherein the first and second end portions of the coil spring comprise bent portions abutting the respective first and second stop members to affix the first and second end portions of the coil spring to the actuation element (as recited in claim 9); wherein an end portion of the first actuation element segment and an end portion of the second actuation element segment are configured to laterally overlap one another over the distance between the longitudinally separated locations on the actuation element (as recited in claim 10); wherein the coil spring is configured to maintain tension in the actuation element by altering a distance over which the first actuation element segment and the second actuation element segment overlap (as recited in claim 11); wherein the coil spring is configured to expand from a fully compressed position to an at least partially expanded position in response to tension changes caused by slack in the actuation element (as recited in claim 12); further comprising first and second end caps coupled respectively with the first and second ends of the coil spring (as recited in claim 13); wherein the actuation element further comprises first and second stop members positioned respectively at the longitudinally spaced locations on the actuation element, wherein the first and second end caps abut the respective first and second stop members to couple the coil spring to the actuation element (as recited in claim 14) in order to compensate efficiently for the stretching of the actuation element.  
Regarding claims 23-27 and 30, as discussed above, Alden ( in view of Schena) teaches a surgical instrument comprising: a proximal drive element; a distal movable component; an actuation element coupled between the proximal drive element and the distal movable component; a first stop coupled to the actuation element at a first location; a second stop coupled to the actuation element at a second location spaced apart from the first location; and a spring having a first end engaged with the first stop, a second end engaged with the second stop, and windings that encircle the actuation element between the first and second locations (as recited in claim 23); wherein the spring is a tension spring; and wherein the first end of the spring engaged with the first stop and the second end of the spring engaged with the second stop are engaged inside the windings of the spring  (as recited in claim 24); wherein the spring is a compression spring; and wherein the first end of the spring engaged with the first stop and the second end of the spring engaged with the second stop are engaged outside the windings of the spring  (as recited in claim 25); wherein the actuation element comprises a first element and a second element, the first and second elements being separate from each other; and wherein the first stop is coupled at an end of the first element, and the second stop is coupled at an end of the second element (as recited in claim 25); a surgical instrument, comprising: a shaft comprising a proximal end and a distal end; a movable component coupled at the distal end of the shaft; a force transmission mechanism coupled at the proximal end of the shaft; and a tensile actuation element comprising: a first actuation element portion comprising a first end and a second end, the first end of the first actuation element portion being coupled to the movable component, a second actuation element portion comprising a first end and a second end, the second end of the second actuation element portion being coupled to the force transmission mechanism, and a coil spring comprising a first end portion and a second end portion, the first end portion of the coil spring being directly coupled to the second end of the first actuation element portion, and the second end portion of the coil spring being directly coupled to the first end of the second actuation element portion, wherein the coil spring is in a state such that the coil spring is configured to maintain a preload tension in the tensile actuation element between the force transmission mechanism to the movable component and is configured to maintain a distance between the first end portion and the second end portion of the coil spring on a condition that actuation tension less than the preload tension is transmitted from the force transmission mechanism to the movable component (as recited in claim 27); wherein the coil spring comprises coils and an interior space defined by the coils; wherein the second end of the first actuation element portion extends past the first end portion of the coil spring and through the interior space of the coil spring to the second end portion of the coil spring; and wherein the first end of the second actuation element portion extends past the second end portion of the coil spring and through the interior space of the coil spring to the first end portion of the coil spring (as recited in claim 30).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792